Title: From Thomas Jefferson to Martha Jefferson Randolph, 17 May 1798
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia May 17. 98.
          
          Having nothing of business to write on to mr Randolph this week I with pleasure take up my pen to express all my love to you, and my wishes once more to find myself in the only scene where, for me, the sweeter affections of life have any exercise. but when I shall be with you seems still uncertain. we have been so long looking forward from 3.  weeks to 3. weeks, & always with disappointment, that I know not now what to expect. I shall immediately write to Maria & recommend to mr Eppes and her to go up to Monticello as soon as my stores, which went from here a week ago, shall be sent on from Richmond; because our groceries &c. were pretty well exhausted when I left home. these may well arrive at Richmond by about the 20th. instant, so that if my recommendation is adopted they may be soon with you, and contribute some variety to your scene. for you to feel all the happiness of your quiet situation, you should know the rancorous passions which tear every breast here, even of the sex which should be a stranger to them. politics & party hatreds destroy the happiness of every being here. they seem, like salamanders, to consider fire as their element. I am in hopes you make free use of the garden & any other resources at Monticello. the children I am afraid will have forgotten me. however my memory may perhaps be hung on the game of the goose which I am to carry them. kiss them for me, and present me affectionately to mr Randolph. to yourself my tenderest love & Adieu.
          
            Th: Jefferson
          
          
            P.S. since writing the above, Richardson has called on me. he has recieved a letter from mr Duke expressing doubts whether he shall be able to go & do mr Randolph’s work. he has therefore determined to leave this place in the first vessel, and you may expect him in 3. or 4. weeks to be with you ready for work, & much improved, from what he has seen & done here.
          
        